946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John H. DOUGHTY, Jr., Appellant,v.U.S. BOARD OF PAROLE, et al.
No. 90-5276.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1991.

Before WALD, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel;  federal appellees' motion for summary affirmance and the oppositions thereto;  it is


2
ORDERED that the motion for summary affirmance be granted in part and denied in part.   The district court correctly ruled that (1) it lacked venue over out-of-state federal officials sued in their individual capacities;  (2) sovereign immunity barred Doughty's monetary claims against these officials and the federal agencies;  and (3) Doughty's failure to exhaust administrative procedures prevented the court from considering his requests for equitable relief.   Hence, these portions of the district court's order filed August 14, 1990, are affirmed.   The merits of the parties positions on these issues are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam) cert. denied, 449 U.S. 994 (1980).


3
Summary affirmance of the district court's conclusion that the D.C. Good Time Credits Act, D.C.Code Ann. § 24-428, does not violate the equal protection rights of male D.C.Code offenders housed in federal prisons outside the District is not appropriate, however, because the claim warrants further development.   See Jackson v. Thornburgh, 907 F.2d 194, 198 (D.C.Cir.1990).   It is


4
FURTHER ORDERED that appellant's D.C. Good Time Credits Act claim be remanded for further consideration in light of Jackson.   On remand, the district court may wish to consider appointing counsel to assist appellant.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.